t c memo united_states tax_court william f middleton petitioner v commissioner of internal revenue respondent docket no 1326-05l filed date william f middleton pro_se katherine lee kosar for respondent memorandum findings_of_fact and opinion haines judge petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seek sec_1 unless otherwise indicated all section references are to continued review of respondent’s determination the issues for decision are whether petitioner’s underlying income_tax_liability is valid and whether petitioner was granted an opportunity for an administrative hearing pursuant to sec_6330 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in mililani hawaii when he filed his petition pursuant to the court’s opinion in middleton v commissioner tcmemo_2002_164 on date the court entered a decision holding petitioner liable for a deficiency in federal_income_tax of dollar_figure as well as an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 of dollar_figure and dollar_figure respectively for on date respondent assessed the deficiency addition_to_tax penalty and interest for continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar on date this court’s order to show cause under rule f dated date was made absolute and the facts and evidence set forth in respondent’s proposed stipulation of facts attached as exhibit a to respondent’s motion for order to show cause under rule f filed on date were deemed stipulated pursuant to rule f for purposes of this case on date respondent mailed petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy with respect to on date petitioner submitted form request for a collection_due_process_hearing in his request petitioner stated he disagreed with the amount of the tax_liability and his attorney randall bailey mr bailey was prepared to negotiate an offer_in_compromise on date respondent mailed a letter in response to petitioner’s request for an administrative hearing in which respondent stated thank you for your inquiry dated date we are investigating and will reply by date on date respondent mailed another letter to petitioner informing him that respondent’s appeals_office would notify him of the date and time of his administrative hearing on date respondent’s appeals_office mailed petitioner and mr bailey the notice_of_determination sustaining the notice_of_levy in the notice_of_determination settlement officer karen o’neal found in our letter dated date and our follow- up letters dated date and date we asked you to contact us to schedule your collection_due_process_hearing since you did not contact our office you offered no alternative to the proposed collection action therefore we made our decision based upon the information in your case file and computer transcripts of your account history in response to the notice_of_determination petitioner filed his petition with this court on date paragraph of the petition stated my tax matters are being handled by mr randall baily and is attorney of record brief background in the notice_of_determination is incorrect mr baily did contact karen o’neal employee id no left message ms o’neal return ed his call and left a message mr baily faxed information to ms o’neal further mr baily asked that case be put in inactive non-collectable status for now since i have been disabled per social_security determination as of and have not been employed since that time opinion petitioner contends respondent failed to prove petitioner’s income_tax_liability was valid or allow him an opportunity for an administrative hearing within the meaning of sec_6330 consequently petitioner contends respondent’s determination to proceed with the collection action was erroneous and an abuse_of_discretion petitioner disputed his income_tax_liability in middleton v commissioner supra and the court found him liable for the deficiency in tax addition_to_tax and penalty that respondent assessed on date therefore petitioner is precluded from contesting his income_tax_liability see sec_6330 118_tc_572 where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 the abuse_of_discretion standard requires the court to decide whether the commissioner’s determination was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_166 fowler v commissioner tcmemo_2004_163 petitioner contends he was not given an opportunity for an administrative hearing pursuant to sec_6330 generally if a taxpayer requests an administrative hearing the hearing will be held with the commissioner’s appeals_office sec_6330 sec_301_6330-1 proced admin regs an administrative hearing will be conducted by an employee or officer of appeals who before the first hearing under sec_6320 or sec_6330 had no involvement with respect to the tax for the tax period to be covered by the hearing unless the taxpayer waives this requirement sec_6330 an administrative hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof sec_301_6330-1 a-d6 proced admin regs in determining whether petitioner received an administrative hearing the court considers sec_301_6330-1 a-d7 proced admin regs which provides the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 at trial petitioner admitted he was aware ms o’neal was respondent’s representative handling his administrative hearing request before the receipt of the notice_of_determination petitioner asserted in his petition and testified that mr bailey was in contact with ms o’neal and mr bailey attempted to have ms o’neal place petitioner in noncollectible status and faxed some materials to her the record is clear contrary to the statement in the notice_of_determination that petitioner’s representative mr bailey contacted ms o’neal however petitioner admitted that he failed to complete a form 433-a collection information statement for wage earners and self-employed individuals which mr bailey had mailed to him and that mr bailey did not submit an offer_in_compromise on his behalf moreover there is no evidence in the record which supports petitioner’s statement that materials were faxed to ms o’neal the only information ms o’neal had available to her to make a determination was what was already contained in the administrative record petitioner’s testimony clearly demonstrates he was granted an opportunity for an administrative hearing within the meaning of sec_6330 even though he was not personally in contact with ms o’neal his attorney mr bailey was additionally ms o’neal’s review of petitioner’s administrative file and computer transcripts of account reveals that respondent’s determination was not arbitrary capricious or without sound basis in fact or law see leineweber v commissioner tcmemo_2004_17 mann v commissioner tcmemo_2002_48 sec_301_6330-1 a-d7 proced admin regs for the foregoing reasons this court holds that respondent’s determination to proceed with collection was not an abuse_of_discretion because petitioner did not raise a valid claim such as a spousal defense or an alternative means of collection such claims are deemed conceded see rule b in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
